Case 19-65547-bem   Doc 32    Filed 11/17/20 Entered 11/17/20 12:09:47   Desc Main
                             Document      Page 1 of 26




                                                    012ÿ405ÿ67898 9   8 9  79 8 22
Case 19-65547-bem   Doc 32    Filed 11/17/20 Entered 11/17/20 12:09:47   Desc Main
                             Document      Page 2 of 26




                                                    012ÿ405ÿ67898 9   8 9  79 8 22
Case 19-65547-bem   Doc 32    Filed 11/17/20 Entered 11/17/20 12:09:47   Desc Main
                             Document      Page 3 of 26




                                                    012ÿ405ÿ67898 9   8 9  79 8 22
Case 19-65547-bem   Doc 32    Filed 11/17/20 Entered 11/17/20 12:09:47   Desc Main
                             Document      Page 4 of 26




                                                    012ÿ405ÿ67898 9   8 9  79 8 22
Case 19-65547-bem   Doc 32    Filed 11/17/20 Entered 11/17/20 12:09:47   Desc Main
                             Document      Page 5 of 26




                                                    012ÿ405ÿ67898 9   8 9  79 8 22
Case 19-65547-bem   Doc 32    Filed 11/17/20 Entered 11/17/20 12:09:47   Desc Main
                             Document      Page 6 of 26




                                                    012ÿ405ÿ67898 9   8 9  79 8 22
Case 19-65547-bem   Doc 32    Filed 11/17/20 Entered 11/17/20 12:09:47   Desc Main
                             Document      Page 7 of 26




                                                    012ÿ405ÿ67898 9   8 9  79 8 22
Case 19-65547-bem   Doc 32    Filed 11/17/20 Entered 11/17/20 12:09:47   Desc Main
                             Document      Page 8 of 26




                                                    012ÿ405ÿ67898 9   8 9  79 8 22
Case 19-65547-bem   Doc 32    Filed 11/17/20 Entered 11/17/20 12:09:47   Desc Main
                             Document      Page 9 of 26




                                                    012ÿ405ÿ67898 9   8 9  79 8 22
Case 19-65547-bem   Doc 32    Filed 11/17/20 Entered 11/17/20 12:09:47   Desc Main
                             Document     Page 10 of 26




                                                    012ÿ405ÿ67898 9   8 9  79 8 22
Case 19-65547-bem   Doc 32    Filed 11/17/20 Entered 11/17/20 12:09:47   Desc Main
                             Document     Page 11 of 26




                                                    012ÿ405ÿ67898 9   8 9  79 8 22
Case 19-65547-bem   Doc 32    Filed 11/17/20 Entered 11/17/20 12:09:47   Desc Main
                             Document     Page 12 of 26




                                                    012ÿ405ÿ67898 9   8 9  79 8 22
Case 19-65547-bem   Doc 32    Filed 11/17/20 Entered 11/17/20 12:09:47   Desc Main
                             Document     Page 13 of 26




                                                    012ÿ405ÿ67898 9   8 9  79 8 22
Case 19-65547-bem   Doc 32    Filed 11/17/20 Entered 11/17/20 12:09:47   Desc Main
                             Document     Page 14 of 26




                                                    012ÿ405ÿ67898 9   8 9  79 8 22
Case 19-65547-bem   Doc 32    Filed 11/17/20 Entered 11/17/20 12:09:47   Desc Main
                             Document     Page 15 of 26




                                                    012ÿ405ÿ67898 9   8 9  79 8 22
Case 19-65547-bem   Doc 32    Filed 11/17/20 Entered 11/17/20 12:09:47   Desc Main
                             Document     Page 16 of 26




                                                    012ÿ405ÿ67898 9   8 9  79 8 22
Case 19-65547-bem   Doc 32    Filed 11/17/20 Entered 11/17/20 12:09:47   Desc Main
                             Document     Page 17 of 26




                                                    012ÿ405ÿ67898 9   8 9  79 8 22
Case 19-65547-bem   Doc 32    Filed 11/17/20 Entered 11/17/20 12:09:47   Desc Main
                             Document     Page 18 of 26




                                                    012ÿ405ÿ67898 9   8 9  79 8 22
Case 19-65547-bem   Doc 32    Filed 11/17/20 Entered 11/17/20 12:09:47   Desc Main
                             Document     Page 19 of 26




                                                    012ÿ405ÿ67898 9   8 9  79 8 22
Case 19-65547-bem   Doc 32    Filed 11/17/20 Entered 11/17/20 12:09:47   Desc Main
                             Document     Page 20 of 26




                                                    012ÿ405ÿ67898 9   8 9  79 8 22
Case 19-65547-bem   Doc 32    Filed 11/17/20 Entered 11/17/20 12:09:47   Desc Main
                             Document     Page 21 of 26




                                                    012ÿ405ÿ67898 9   8 9  79 8 22
Case 19-65547-bem   Doc 32    Filed 11/17/20 Entered 11/17/20 12:09:47   Desc Main
                             Document     Page 22 of 26




                                                    012ÿ405ÿ67898 9   8 9  79 8 22
Case 19-65547-bem   Doc 32    Filed 11/17/20 Entered 11/17/20 12:09:47   Desc Main
                             Document     Page 23 of 26




                                                    012ÿ405ÿ67898 9   8 9  79 8 22
Case 19-65547-bem   Doc 32    Filed 11/17/20 Entered 11/17/20 12:09:47   Desc Main
                             Document     Page 24 of 26




                                                    012ÿ405ÿ67898 9   8 9  79 8 22
Case 19-65547-bem   Doc 32    Filed 11/17/20 Entered 11/17/20 12:09:47   Desc Main
                             Document     Page 25 of 26




                                                    012ÿ405ÿ67898 9   8 9  79 8 22
Case 19-65547-bem        Doc 32    Filed 11/17/20 Entered 11/17/20 12:09:47            Desc Main
                                  Document     Page 26 of 26


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

 IN RE:                                          )   CHAPTER 13
                                                 )
 Ericka LaShaye High,                            )   CASE NO.: 19-65547-BEM
                                                 )
          Debtor.                                )

                                CERTIFICATE OF SERVICE

        I hereby certify that I am more than 18 years of age and that I have this day served a copy
of the within documents upon the following by depositing a copy of the same in U.S. Mail with
sufficient postage affixed thereon to ensure delivery:


              Ericka LaShaye High
               537 Dasheill Lane
               Atlanta, GA 30349




       I further certify that, by agreement of parties, Mary Ida Townson, Standing Chapter 13
Trustee, was served via the ECF electronic mail/noticing system.

Dated: November 17, 2020
                                                     /s/
                                                     Araba Kwofie
                                                     GA Bar No.: 901621
                                                     The Semrad Law Firm, LLC
                                                     235 Peachtree St NE
                                                     Suite #300
                                                     Atlanta, GA 30303
                                                     (678) 668-7160
                                                     Attorney for the Debtor/Movant
                                                     atlcourtdocs@gmail.com
